DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4, 7-10, 12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,767,954 issued to Howard (Howard).
Regarding claim 1, Howard discloses an adjustable tuning device for a firearm having a barrel with an muzzle portion, a forward-facing shoulder rearward of the muzzle portion, and a forward barrel portion rearward of the forward-facing shoulder and having an exterior profile (See at least Title and Figures, clearly illustrated), the device comprising: a cup having a base defining an aperture configured to closely receive a limited rear portion of the muzzle portion such that a forward portion of the muzzle portion extends forward of the base (8, See Figures, clearly illustrated); the cup having a rear surface configured to abut the forward-facing shoulder (30, See Figures, clearly illustrated); the cup being externally threaded (24, See Figures, clearly illustrated); and a weight (10 or 12, See Figures, clearly illustrated) having internal threads configured to mate with the externally threaded cup and operable to move in a range of axial positions with respect to the cup (See at least Col. 4 Lines 51-63).
Regarding claim 2, Howard further discloses wherein the cup has a skirt extending rearwardly of the base (See Figures, clearly illustrated).
Regarding claim 3, Howard further discloses wherein the weight tapers to a reduced diameter at a rear end (10, See at least Figure 2, clearly illustrated).
Regarding claim 4, Howard further discloses wherein the cup has an external diameter at an externally threaded portion, and wherein the weight has a rear portion having an internal diameter less than the external diameter of the cup (10 or 12, See at least Figure 2, there is at least a portion of the cup and the weight that meet the aforementioned limitations).
Regarding claim 7, Howard further discloses a separate muzzle device (14) configured for attachment to the forward portion of the muzzle portion while the cup is attached (See Figures, clearly illustrated).
Regarding claim 8, Howard further discloses wherein the base of the cup is compressively captured between the muzzle device and the forward-facing shoulder (See Figures, clearly illustrated).
Regarding claim 9, Howard further discloses wherein the cup base has a limited thickness less than a length of the muzzle portion such that a portion of the muzzle portion is exposed to receive and connect to a selected muzzle device (See Figures, clearly illustrated).
Regarding claim 10, Howard further discloses wherein the cup base has a forward-facing surface configured to be abutted by a muzzle device connected to the forward portion of the muzzle portion (See Figures, clearly illustrated).
Regarding claim 12, Howard further discloses wherein the cup base has a thickness of less than the diameter of the aperture (See Figures, clearly illustrated).
Regarding claim 14, Howard discloses a firearm comprising: a barrel with a threaded muzzle portion, a forward-facing shoulder rearward of the muzzle portion, and a forward barrel portion rearward of the shoulder and having an exterior profile; a cup having a base defining an aperture configured to closely receive a limited rear portion of the muzzle portion such that a forward portion of the muzzle portion extends forward of the base; the cup having a rear surface configured to abut the shoulder; the cup being externally threaded; a weight having internal threads configured to mate with the externally threaded cup and operable to move in a range of axial positions with respect to the cup; and a muzzle device threadedly connected to the forward portion of the muzzle portion with the base of the cup captured compressively between the muzzle device and the forward- facing shoulder (See Figures, clearly illustrated, and previous rejections).
Regarding claim 15, Howard further discloses wherein the cup has a skirt extending rearwardly of the base (See Figures, clearly illustrated).
Regarding claim 16, Howard further discloses wherein the weight tapers to a reduced diameter at a rear end (See at least Figure 2, clearly illustrated).
Regarding claim 17, Howard further discloses wherein the cup has an external diameter at an externally threaded portion, and where the weight has a rear portion having an internal diameter less than the external diameter of the cup (10 or 12, See at least Figure 2, there is at least a portion of the cup and the weight that meet the aforementioned limitations).
Regarding claim 18, Howard further discloses wherein the cup base has a limited thickness less than half a length of the threaded muzzle portion such that a major portion of the muzzle portion is exposed to receive and connect to a selected muzzle device (See Figures, clearly illustrated).
Regarding claim 20, Howard further discloses wherein the cup base has a thickness of less than the diameter of the aperture (See Figures, clearly illustrated).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 9,182,187 issued to Griffith (Griffith).
Regarding claim 1, Griffith discloses an adjustable tuning device for a firearm having a barrel with an muzzle portion, a forward-facing shoulder rearward of the muzzle portion, and a forward barrel portion rearward of the forward-facing shoulder and having an exterior profile (See Figures, clearly illustrated), the device comprising: a cup having a base defining an aperture configured to closely receive a limited rear portion of the muzzle portion such that a forward portion of the muzzle portion extends forward of the base (10, See Figures, clearly illustrated); the cup having a rear surface configured to abut the forward-facing shoulder (30, See Figures, clearly illustrated); the cup being externally threaded (70, See Figures, clearly illustrated); and a weight (25, See Figures, clearly illustrated) having internal threads configured to mate with the externally threaded cup and operable to move in a range of axial positions with respect to the cup (See Figures, clearly illustrated).
Regarding claim 5, Griffith further discloses wherein the muzzle portion of the barrel is threaded and the cup aperture is threaded to mate with the muzzle portion (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 5-6, 11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard.
Regarding claim 5, Howard further discloses wherein the muzzle portion of the barrel is threaded (See Figures, clearly illustrated).
Howard further discloses the use of a lock nut or a jam nut to attach the sleeve to the barrel, but does not disclose the sleeve/cup including threads to mate with the muzzle portion.
Therefore, Howard discloses the claimed invention except for a cup aperture threaded to mate with the muzzle portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the lock nut or jam nut with the sleeve to result in a cup having an aperture threaded to mate with the muzzle portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 6, Howard further discloses wherein the cup base has a limited thickness less than half a length of the threaded muzzle portion such that a major portion of the muzzle portion is exposed to receive and connect to a selected muzzle device (See Figures, clearly illustrated).
Regarding claim 11, Howard discloses the claimed invention except an explicit teaching that the cup base has a thickness of less than 1/4 inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide a cup base having a thickness of less than 1/4 inch, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Howard discloses an adjustable tuning device for a firearm having a barrel with a threaded muzzle portion, a forward-facing shoulder rearward of the muzzle portion, and a forward barrel portion rearward of the forward-facing shoulder and having an exterior profile, the device comprising: a cup having a base defining a central aperture configured to mate with the threaded muzzle portion; the base having a rear surface configured to abut the forward-facing shoulder of the barrel; a skirt extending rearwardly from the base and defining an internal space with a diameter greater than the exterior profile of the barrel; the skirt being externally threaded; a weight having internal threads configured to mate with the externally threaded cup and operable to move in a range of axial positions with respect to the cup; the weight having an open front end configured to enable attachment of a muzzle device forward of the cup base to the threaded muzzle portion of the barrel; and the cup base having a limited thickness of less than the diameter of the aperture (See Figures, clearly illustrated and previous rejections).
Howard further discloses the use of a lock nut or a jam nut to attach the sleeve to the barrel, but does not disclose the sleeve including threads.
Therefore, Howard discloses the claimed invention except for a cup having a base defining a threaded central aperture configured to mate with the threaded muzzle portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the lock nut or jam nut with the sleeve to result in a cup having a base defining a threaded central aperture configured to mate with the threaded muzzle portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 19, Howard discloses the claimed invention except an explicit teaching that the cup base has a thickness of less than 1/4 inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide a cup base having a thickness of less than 1/4 inch, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641